Citation Nr: 1808246	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  00-14 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to June 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran provided testimony on the above-listed issue at a Board hearing in August 2008 and, before the undersigned VLJ, in September 2015.  Transcripts of both hearings are of record.

In January 2018, the Board informed the Veteran that the VLJ who conducted the August 2008 hearing has since retired from the Board and gave the Veteran the opportunity for an additional hearing.  The letter indicated that, if the Veteran failed to respond within 30 days, the Board would proceed without an additional hearing.  The Veteran has not responded, so the Board will proceed without scheduling any further hearing.  As a result of this situation, the Veteran's appeal is now solely within the jurisdiction of the undersigned VLJ, who conducted the 2015 hearing, and a panel decision is no longer required.

This matter was previously before the Board on several occasions.  Most recently, in January 2016, the Board denied the above-listed claim.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the Court issued a Memorandum Decision vacating the January 2016 Board decision and remanding the matter to the Board for readjudication.  The Memorandum Decision indicated that the Board improperly relied on an September 2009 VA audiological examiner's opinion on employability.  The Court declined to reach other issues raised by the Veteran, including whether the Board adequately considered and explained the combined effect of the Veteran's service-connected disabilities.  The matter has returned to the Board.  Given the conclusions of the Court, remand to the RO for further development is appropriate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded a single opinion addressing the collective impact of his service-connected disabilities on his employability.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  However, following and taking note of the Federal Circuit's decision in Geib, the Court stated in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  

Importantly, the Court determined in its March 2017 Memorandum Decision that the Board could not rely on the employability opinion contained in the report on the September 2009 VA audiological examination because the rationale was stated in general terms rather than terms specific to this Veteran.  Because it is necessary to obtain an adequate opinion regarding the occupational impact of the Veteran's hearing loss and tinnitus, an opinion considering the combined impact of the Veteran's various service connected disabilities on his employability is warranted in this case.  On remand, the RO is directed to undertake appropriate development to ascertain the impact of his service-connected disabilities on his activities of daily living and occupational ability.

Finally, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  The rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  As discussed in the Board's January 2016 decision, the Veteran does not meet those percentage standards.

Given the evidence and the CAVC's discussion, the Board will instruct the RO to refer the TDIU matter to the Director after the additional development to ensure the Veteran receives the full procedural benefits provided by regulation.  The Veteran should understand that this is a determination that referral is warranted, but is not a final, conclusive determination by the Board that he is unemployable due to his service-connected disabilities.  The Board will make a final determination with respect to entitlement to TDIU if the matter returns to the Board after readjudication below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file updated VA treatment records generated since August 14, 2017.

2.  Obtain an opinion from a medical professional as to the impact of the Veteran's service-connected disabilities, when considered in the aggregate, on his ability to secure and maintain substantially gainful employment in light of his education and work history.  The examiner should discuss the particular circumstances of this Veteran, rather than base any opinion on generalizations regarding the impact a particular condition (e.g., hearing loss and/or tinnitus) typically has on individuals in the labor market.  A complete rationale should be given for all opinions and conclusions expressed.

3.  Then, refer the Veteran's case to the Director, Compensation and Pension Service for consideration of whether TDIU on an extraschedular basis is warranted.
4.  After undertaking any other development deemed appropriate, re-adjudicate the claim of entitlement to TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




